Case: 10-20651 Document: 00511501548 Page: 1 Date Filed: 06/07/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             June 7, 2011

                                       No. 10-20651                         Lyle W. Cayce
                                                                                 Clerk

GERALDINE NICHOLAS, Individually and as Administratrix of the Estate
of James Nicholas,

                                                   Plaintiff-Appellant
v.

KBR INC; M.W. KELLOGG CO.; KELLOGG BROWN & ROOT INC.;
HALLIBURTON,

                                                   Defendants-Appellees




                    Appeal from the United States District Court
                         for the Southern District of Texas
                               USDC No. 4:07-CV-657


Before KING, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Geraldine Nicholas, individually and as administratrix
of the estate of James Nicholas, appeals the district court’s summary judgment
in favor of Defendants-Appellees KBR Inc., M.W. Kellogg Brown & Root Inc., and
Halliburton. We have carefully reviewed the exhaustive Memorandum and
Opinion of the district court as well as the appellate briefs filed herein, the



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-20651 Document: 00511501548 Page: 2 Date Filed: 06/07/2011



                                No. 10-20651

record on appeal, and the applicable law. We are satisfied that the district
court’s summary judgment should be, and hereby is, affirmed for essentially the
reasons and reasoning given by that court.
AFFIRMED.




                                      2